Without doubt, the evidence proving or tending to prove thecriminal use of his tenement by the defendant, should be confined to the period of time laid in the indictment. The evidence objected to in this case, however, related merely to the occupancy of the tenement by the defendant; and the fact that he was seen there, as such occupant, both before and after, as well as during the time laid in the indictment, seems pertinent to the inquiry whether he occupied during the time, as affording presumptive proof of such occupation; leaving it for him to explain away such proof, if he can. Surely, if the owner, instead of the occupier, were punishable for the criminal use of a tenement, the proof of ownership would not be confined to a title acquired during the time laid in the indictment; but having proved the ownership, it may be by deed executed, or by a descent occurring, years before the owner applied, or suffered his property to be applied, to the criminal use for which he is indicted, the property must be proved to have been criminallyused within the time laid in the indictment.
The exception taken in this case is therefore overruled, and sentence must be passed upon the defendant, by the court of common pleas for the county of Providence, in accordance with the verdict. *Page 295